         Case 6:20-cv-00533-ADA Document 20 Filed 09/15/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a        §
BRAZOS LICENSING AND               §
DEVELOPMENT,                       §
                                   §
           Plaintiff,              §
                                   §
      v.                           §               NO. 6:20-CV-533-ADA
                                   §
HUAWEI TECHNOLOGIES CO., LTD.      §
and HUAWEI TECHNOLOGIES USA, INC., §
                                   §
           Defendants.             §


                 DEFENDANTS’ RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1(a), Defendants Huawei Technologies

Co., Ltd. and Huawei Technologies USA, Inc. state the following.

       Huawei Technologies Co., Ltd. is a wholly-owned subsidiary of Huawei Investment &

Holding Co., Ltd. No publicly held company owns 10% or more of Huawei Technologies Co.,

Ltd.

       Huawei Technologies USA, Inc. is a wholly-owned subsidiary of Huawei Technologies

Coöperatief U.A., which is a wholly-owned subsidiary of Huawei Technologies Co., Ltd. No

publicly held company owns 10% or more of Huawei Technologies USA, Inc.
        Case 6:20-cv-00533-ADA Document 20 Filed 09/15/20 Page 2 of 3




Dated: September 15, 2020          Respectfully submitted,
                                   /s/ Jason W. Cook
                                   Jason W. Cook
                                   Texas Bar No. 24028537
                                   Shaun W. Hassett
                                   Texas Bar No. 24074372
                                   MCGUIREWOODS LLP
                                   2000 McKinney Avenue, Suite 1400
                                   Dallas, TX 75201
                                   Telephone: (214) 932-6400
                                   jcook@mcguirewoods.com
                                   shassett@mcguirewoods.com

                                   Tyler T. VanHoutan
                                   Texas Bar No. 24033290
                                   MCGUIREWOODS LLP
                                   600 Travis St., Suite 7500
                                   Houston, TX 77002
                                   Telephone: (713) 571-9191
                                   tvanhoutan@mcguirewoods.com

                                   J. Mark Mann
                                   Texas Bar No. 12926150
                                   G. Blake Thompson
                                   Texas Bar No. 24042033
                                   MANN | TINDEL | THOMPSON
                                   300 West Main Street
                                   Henderson, Texas 75652
                                   Telephone: (903) 657-8540
                                   mark@themannfirm.com
                                   blake@themannfirm.com

                                   Counsel for Defendants Huawei Technologies Co.,
                                   Ltd. and Huawei Technologies USA, Inc.




                                      2
         Case 6:20-cv-00533-ADA Document 20 Filed 09/15/20 Page 3 of 3




                               CERTIFICATE OF SERVICE


       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that on September 15, 2020, all counsel of record who have appeared in this case are being

served with a copy of the foregoing via the Court’s CM/ECF system.


                                            /s/ Jason W. Cook
                                            Jason W. Cook




                                               3
